                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                    Civil Case No. 1:19-cv-00185-MR-DCK

KENNY MARTIN,
            Plaintiff,
                                               PROTECTIVE ORDER AND
                    vs.                      CONFIDENTIALITY AGREEMENT

HARRAH’S NC CASINO
COMPANY, LLC and BROOKS
ROBINSON,
             Defendants.


      Upon the joint request of the parties in the above-referenced matter for a

Protective Order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it

is hereby ORDERED that the following provisions shall govern confidentiality in

Kenny Martin v. Harrah’s NC Casino Company, LLC and Brooks Robinson (the

“Action”):

      1.     Introduction. Any party in this Action, and third parties subpoenaed

by one of the parties, may designate as CONFIDENTIAL (“Designating Party”)

documents (whether in hard copy or computer readable form), things, pleadings,

deposition transcripts, answers to interrogatories, responses to requests for

admissions, exhibits, and any other information produced, prepared, or discovered

in this Action that contain Confidential Information, as defined in Paragraph 2. All
such information, documents, excerpts from documents, testimony, and other

materials will constitute “Designated Material” under this Order.

      2.     Confidential Information. Except as provided below, all documents

and information produced by the Parties in this litigation, and by third parties

subpoenaed by one of the parties, that are labeled in good faith by counsel as

CONFIDENTIAL within the meaning of Federal Rule of Civil Procedure 26(c) shall

be maintained confidentially and used solely for purposes of this action.

Confidential Information includes, but is not limited to, any confidential or non-

public information about Harrah’s NC Casino Company, LLC (“Harrah’s), including

but not limited to an unredacted copy of the Amended and Restated Management

Agreement Between the Eastern Band of Cherokee Indians and Harrah’s; any other

proprietary or sensitive Harrah’s business information; trade secrets; financial

records; commercial records; customer or employee information; and personnel and

other similar records of Harrah’s. The parties hereby agree to abide by the terms of

this Order upon its execution and filing with the Court, even though not yet entered

by the Court.

      The following documents or information shall not be held as Confidential

Information by the Parties subject to this Order:

             (a)   documents or information which at the time of disclosure are part

      of the public domain or record;


                                          2
             (b)    documents or information which after its disclosure becomes

      part of the public domain or record through no act, omission, or fault of the

      Parties hereto; and

             (c)    documents or information which are rightfully in the possession

      of a Receiving Party, its counsel of record, or experts, under no obligation of

      confidence.

      3.     Confidential-Attorneys’           Eyes        Only         Information.

CONFIDENTIAL-ATTORNEYS’ EYES ONLY means CONFIDENTIAL, non-

public information that the Designating Party reasonably and in good faith believes,

consistent with Fed. R. Civ. P. 26(c)(1)(G), is so highly sensitive that its disclosure

to a receiving party could result in significant competitive or commercial

disadvantage to the Designating Party.

      4.     Designation and Identification Of Confidential Information.

CONFIDENTIAL or CONFIDENTIAL-ATTORNEYS’ EYES ONLY material shall

be designated as follows:

             (a)    A party who wishes to designate tangible Confidential

      Information subject to this Order shall stamp or otherwise mark each page of

      the document CONFIDENTIAL or CONFIDENTIAL-ATTORNEYS’

      EYES ONLY at the time of production.




                                          3
             (b)   In the case of deposition transcripts, a party may designate any

      portions of a transcript (including exhibits) as CONFIDENTIAL or

      CONFIDENTIAL-ATTORNEYS’ EYES ONLY either: (1) at the time the

      testimony is recorded; or (2) by written notice to all counsel of record within

      thirty (30) business days after receipt of the transcript. If no designation is

      made within thirty (30) days after receipt of the transcript, or such other period

      if the time to designate is changed either by agreement of the parties or by

      Court order, the transcript shall be considered not to contain any

      CONFIDENTIAL material.

      5.     Use Of Confidential Information. Any Designated Material shall be

used solely for the purpose of litigating the Action, and any appeals therefrom, and

not for any other purpose whatsoever. Nothing in this Order shall be construed to

control any party’s use, dissemination, publication, or disposition of its own

Designated Material for any purpose as long as it does not violate any prior

agreement.

      6.     Limited Disclosure Of Confidential Information.              Confidential

Information may be disclosed to and only may be discussed with the following

persons:

             (a)   Counsel of record for the parties to the Action and any employees

      and administrative staff of such counsel assisting with the litigation. To the


                                           4
extent such administrative staff are not employees of the law firms of counsel

of record, those staff members must be working under the control of the law

firm of the relevant counsel of record on this case and must be advised of their

obligations under this Order and agree to abide by the same by signing the

attached Exhibit A;

      (b)    Plaintiff, Defendants, and any employee of Harrah’s assisting

counsel in preparation of the Action, as necessary for the parties in good faith

to prepare for the prosecution or defense of the Action;

      (c)    Deposition or trial witnesses.            To the      extent   these

individuals/entities are other than those identified in Section (a) or (b) of this

Paragraph, they must agree, in writing, to be bound by this Order by signing

the attached Exhibit A prior to a party disclosing or discussing any

Confidential Information to or with such deposition or trial witnesses, unless

the Court, upon the request of any party, otherwise permits the disclosure of

the Designated Material to the individual. Provided further that nothing in the

foregoing sentence precludes any party from seeking a Court order that the

individual be bound by this Order or otherwise prevented from disclosing the

Designated Material;




                                     5
           (d)    Court reporters, videographers, interpreters, translators, copy

     services, and database/coding services retained by and providing services for

     a party or its counsel in the Action;

           (e)    The Court, including Court personnel;

           (f)    Consultants or experts, individuals or entities hired by counsel to

     assist in connection with litigation of the Action (including partners,

     associates and employees of the firm which employs such consultant or

     expert), private mediators, or other non-party witnesses to the extent

     necessary to provide assistance or testimony in connection with this litigation.

     These individuals/entities must agree, in writing, to be bound by this Order by

     signing the attached Exhibit A prior to a party disclosing or discussing any

     Confidential Information to or with any expert or other non-party witness;

           (g)    The jury at any trial in the Action; and

           (h)    Any other person agreed to by the parties in writing, provided

     that such person agree, in writing, to be bound by this Order by signing the

     attached Exhibit A prior to a party disclosing or discussing any Confidential

     Information to or with such person.

     7.    Limited     Disclosure    of       Confidential-Attorneys’ Eyes     Only

Information.     Designated Material marked CONFIDENTIAL-ATTORNEYS’

EYES ONLY cannot be divulged to or discussed with the persons referred to in


                                          6
paragraphs 6(b) and 6(c) above, unless additional persons are stipulated by counsel

or authorized by the Court. Such information may only be disclosed to and discussed

with those persons referred to in paragraphs 6(a), 6(d), 6(e), 6(f), 6(g), and 6(h)

herein in accordance with the terms and conditions of this Protective Order.

      8.     Pre-Disclosure Requirements. Prior to disclosing or displaying any

Designated Material to any person, counsel shall:

             (a)   Inform the person of the confidential nature of the Designated

      Material; and

             (b)   Inform the person that this Court has enjoined the use of the

      Designated Material by him/her for any purpose other than this litigation and

      has enjoined the disclosure of that information or documents to any other

      person.

      9.     Control of Confidential Information.           The recipient of any

Designated Material that is provided under this Order shall maintain such

information in a secure and safe area and shall exercise the same standard of due and

proper care with respect to the storage, custody, use and/or dissemination of such

information as is exercised by the recipient with respect to its own proprietary

information. Designated Material shall not be copied, reproduced, summarized or

abstracted, except to the extent that such copying, reproduction, summarization, or

abstraction is reasonably necessary for the conduct of the Action. All such copies,


                                         7
reproductions, summaries, and abstractions shall be subject to this Order and labeled

in the same manner as the designated material on which they are based.

      10.    Use of Designated Material in Court Proceedings. This Protective

Order does not limit the use of Designated Material in any Court proceeding, such

as hearings, teleconferences or at trial. Nor does it prohibit a party from seeking

additional relief relating to the potential disclosure of Designated Material in

connection with any Court proceeding such as hearings, teleconferences or at trial.

To the extent a party desires protection with respect to the use of Designated

Materials at any Court proceeding, the party shall seek appropriate relief from the

Court, in advance of the hearing where possible. The parties agree to act in good

faith with respect to the use of Designated Material in connection with any Court

proceeding such as hearings, teleconferences or at trial where such Designated

Material was not included in the record filed in connection for such proceeding,

including acting in good faith with respect to providing a Designating Party an

opportunity to seek protection of such Designated Material.

      11.    Filing of Designated Material. Before filing any information that has

been designated CONFIDENTIAL or CONFIDENTIAL-ATTORNEYS’ EYES

ONLY with the Court, or any pleadings, motions, or other papers that disclose any

such information, counsel shall confer with counsel for the Designating Party about

how it should be filed. If the Designating Party desires that the materials be filed


                                         8
under seal, then the filing Party shall file the materials as proposed sealed documents

along with a motion to seal in accordance with Local Civil Rule 6.1, with notice

served upon the Designating Party. The filing of the materials as proposed sealed

materials shall not be binding on the Court, however. Within fourteen (14) days of

the service of such notice, the Designating Party shall file with the Court a

memorandum of law specifying the reasons why the material should be filed under

seal and containing the other information required by Local Civil Rule 6.1(c).

Documents submitted under seal in accordance with this paragraph will remain

under seal pending the Court’s ruling. If the Designating Party does not timely file

a memorandum of law justifying maintaining the documents under seal, then the

motion to seal will be summarily denied.

      12.    Resolution Of Disputes About Documents Designated As

Confidential. Nothing in this Order constitutes a waiver of any party’s right to raise

or assert any objections, including but not limited to defenses or objections with

respect to the use, relevance, or admissibility at trial of any evidence, whether or not

comprised of information or documents furnished pursuant to this Order. Nothing

herein shall be construed to limit any party’s right to challenge the designation of

any material as CONFIDENTIAL or CONFIDENTIAL-ATTORNEYS’ EYES

ONLY. If a dispute arises as to whether information is CONFIDENTIAL or

CONFIDENTIAL-ATTORNEYS’ EYES ONLY, the following procedure shall


                                           9
apply: (1) Counsel for the objecting party shall serve on the Designating Party a written

objection to such designation, which shall describe with particularity the documents

or information in question and shall state the grounds for objection; (2) Counsel for the

Designating Party shall respond in writing to such objection within 14 days, and shall

state with particularity the grounds for asserting that the document or information is

CONFIDENTIAL or CONFIDENTIAL-ATTORNEYS’ EYES ONLY. If no timely

written response is made to the objection, the challenged CONFIDENTIAL or

CONFIDENTIAL-ATTORNEYS’ EYES ONLY designation will be deemed to be

void. If the Designating Party makes a timely response to such objection asserting the

propriety of the designation, counsel shall then confer in good faith in an effort to

resolve the dispute; (3) If a dispute as to a CONFIDENTIAL or CONFIDENTIAL-

ATTORNEYS’ EYES ONLY designation of a document or item of information cannot

be resolved by agreement, the proponent of the designation being challenged shall

present the dispute to the Court initially by telephone or letter before filing a formal

motion for an Order regarding the challenged designation.            The document or

information that is the subject of the filing shall be treated as originally designated

pending resolution of the dispute. No application shall be made, however, until

counsel has first conferred in good faith in an attempt to resolve any such dispute.

In connection with the ruling on any application, the Court may examine the material

in camera.


                                           10
      13.    Non-Waiver of Confidentiality. The inadvertent or unintentional

failure to designate by a Designating Party of CONFIDENTIAL or

CONFIDENTIAL-ATTORNEYS’ EYES ONLY material shall not be deemed a

waiver in whole or in part of the party’s claim of confidentiality, either as to the

specific information disclosed or as to any other information relating to the same or

related subject matter. Written notification within 30 days by the Designating Party

of such inadvertent or unintentional failure to designate shall constitute a designation

with respect to all copies of the documents or other material containing the

information as CONFIDENTIAL or CONFIDENTIAL-ATTORNEYS’ EYES

ONLY material. Upon such notice, counsel for the parties shall cooperate to the

extent practicable in restoring the confidentiality of the CONFIDENTIAL or

CONFIDENTIAL-ATTORNEYS’ EYES ONLY material. Filing pleadings or other

papers disclosing or containing Designated Material does not waive the designated

status of the material. The Court will determine how Designated Material will be

treated during trial and other proceedings as it deems appropriate.

      14.    Inadvertent     Disclosure.        Should   any   CONFIDENTIAL or

CONFIDENTIAL-ATTORNEYS’ EYES ONLY material be disclosed, through

inadvertence or otherwise, to any person or party not entitled to receive the same

hereunder, then such person or party shall automatically be bound by this Order and:

(1) shall be informed promptly of all of the provisions of this Order by the party who


                                           11
discovers that the disclosure has been made; (2) shall be immediately identified to

the other parties to the Action; and (3) shall be bound, to the extent possible, in all

respects to the terms of this Order.

      15.    Subpoena. In the event any person subject to the terms of this Order

is served with a subpoena or request for production of information that has been

designated as CONFIDENTIAL or CONFIDENTIAL-ATTORNEYS’ EYES ONLY

material, such person shall give sufficient notice to the Designating Party to allow

the Designating Party a reasonable opportunity to intervene to oppose such

production. In no event shall the person receiving the subpoena or other process

produce CONFIDENTIAL or CONFIDENTIAL-ATTORNEYS’ EYES ONLY

material of any Designating Party in response to the subpoena or other process unless

and until such person has: (i) received written authorization from counsel for the

Designating Party to produce said CONFIDENTIAL or “CONFIDENTIAL-

ATTORNEYS’ EYES ONLY material or (ii) been ordered to do so by a court of

competent jurisdiction.

      16.    Non-Parties. A person or entity that is not a party in the Litigation shall

be entitled to the protections afforded herein by signing a copy of this Protective

Order and serving the same on all counsel of record.

      17.    Modification. This Order shall not prevent any party from applying to

the Court for relief therefrom, from applying to the Court for an order modifying or


                                          12
amending the terms of this Order, from seeking further or additional protective

orders, or from agreeing between themselves to modification of this Order, in

writing, subject to approval of the Court.

      18.    Effective Upon Execution. Until such time as this Order has been

entered by the Court, the parties agree that upon execution by all of the parties, it

will be treated as though it had been “So Ordered.”

      19.    Continuing Jurisdiction.         The Court shall retain jurisdiction

subsequent to settlement or entry of judgment to enforce the terms of this Order.

      20.    Disposition of Confidential Information. Within thirty (30) calendar

days after the conclusion of these proceedings by settlement or final, nonappealable

judgment, the parties and their counsel shall either: a) gather all Confidential

Information and all copies, extracts and summaries of such Confidential

Information, and return such Confidential Information to opposing counsel, delete

or destroy all copies, extracts and summaries, whether in electronic or paper format,

and certify in a writing addressed to opposing counsel that the requirements of this

paragraph have been accomplished; or 2) counsel (not the parties) may maintain the

Confidential Information under the terms and conditions of this Agreement.




                                         13
                         This the 1st day of August, 2019.

                                                            COZEN O’CONNOR
                                                        BY: /s/Patrick M. Aul
                                                            Patrick M. Aul, NC Bar No. 39506
                                                            301 S. College Street, Suite 2100
                                                            Charlotte, NC 28202
                                                            Telephone: 704-376-3400
                                                            Facsimile: 704-334-3351
                                                            E-mail: PAul@cozen.com

                                                                  Susan N. Eisenberg, FL Bar # 174203
                                                                  200 South Biscayne Blvd., Suite 3000
                                                                  Miami, FL 33131
                                                                  Telephone: 305-704-5944
                                                                  Facsimile: 786-220-0207
                                                                  Email: SEisenberg@cozen.com
                                                                  Pro Hac Vice Motion to Follow

                                                                  Attorneys for Defendants

                                                            WYCHE, P.A.
                                                        BY: /s/William M. Wilson, III
                                                            William M. Wilson, III, Esq.
                                                            200 East Camperdown Way
                                                            Greenville, SC 29601
                                                            E-Mail: bwilson@wyche.com
                                                            Counsel for Plaintiff


               APPROVED:                                          BY THE COURT:


Signed: August 7, 2019




                                                             14
Exhibit A
                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                    Civil Case No. 1:19-cv-00185-MR-DCK

 KENNY MARTIN,
             Plaintiff,

                        vs.

 HARRAH’S NC CASINO COMPANY,
 LLC and BROOKS ROBINSON,
               Defendants.


                            STATEMENT AGREEING TO
                     CONFIDENTIAL TREATMENT OF MATERIALS

I, ____________________________________, hereby declare under penalty of perjury that:

(a) My present employer is _______________________________________________________
and the address of my present employer is ___________________________________________.

(b) My present occupation or job description is
________________________________________
______________________________________________________________________________

(c) I have received and carefully read the Protective Order dated _________________________,
and understand its provisions. Specifically, I understand that I am obligated to hold in confidence
and not to disclose the contents of any document marked CONFIDENTIAL or CONFIDENTIAL-
ATTORNEYS’ EYES ONLY to anyone except as permitted by Paragraphs 6 or 7 of the Protective
Order. I further understand that I am not to disclose to anyone except as permitted by Paragraphs
6 or 7 of the Protective Order any words, substances, summaries, abstracts, or indices of the
confidential information, documents, or things disclosed to me. I understand and agree to abide
by all of the provisions of the Protective Order.

Signed:

Printed Name:

Date:




                                                15
